82913: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13899: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82913


Short Caption:HAUN VS. LITTLE CAESAR ENTERS., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A783305Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/21/2021 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKayla R. HaunAngela A. Bello
							(Isso & Associates Law Firm, PLLC)
						Peter Isso
							(Isso & Associates Law Firm, PLLC)
						Gary D. Reeves
							(Isso & Associates Law Firm, PLLC)
						John F. Schaller
							(Isso & Associates Law Firm, PLLC)
						


RespondentLIttle Caesar Enterprises, Inc.Nicholas F. Adams
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Joel D. Odou
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Justin L. Sallis
							(Lathrop GPM LLP)
						Elisa L. Wyatt
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/17/2021Filing FeeFiling Fee due for Appeal. (SC)


05/17/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-14097




05/17/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-14099




05/19/2021Filing FeeE-Payment $250.00 from Peter Isso. (SC)


05/20/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-14544




05/21/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)21-14640




05/24/2021MotionFiled Appellant's Motion for Stay of Proceedings Before the District Court Pursuant to NRAP 8. (SC)21-14764




06/01/2021MotionFiled Respondent's Opposition to Motion for Stay of Proceedings Before the District Court Pursuant to NRAP 8 and Motion to Dismiss. (SC)21-15581




06/02/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-15690




06/02/2021MotionFiled Appellant's Reply to Response to Motion for Stay of Proceedings Before the District Court Pursuant to NRAP 8 and Opposition to Motion to Dismiss. (SC)21-15720




06/07/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-16160




06/09/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-16482




06/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/23/20. To Court Reporter: Angie Calvillo. (SC)21-18146




07/16/2021Order/ProceduralFiled Order Denying Motions.  The motion for a stay is denied.  We further conclude dismissal on the basis urged by respondent is not warranted and we deny the counter-motion to dismiss.  (SC)21-20549




08/25/2021MotionFiled Court Recorder Angie Calvillo's Motion for Extension of Time to File Transcript.  (SC)21-24786




08/27/2021Order/ProceduralFiled Order Granting Motion.  Court Recorder Angie Calvillo's Certificate of Delivery of Transcripts due:  August 31, 2021.  Appellant's Opening Brief and Appendix due:  October 8, 2021.  (SC)21-24950




09/03/2021TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 09/23/20. (SC)21-25769




10/07/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: October 22, 2021. (SC)21-28823




10/20/2021Notice/IncomingFiled Appellant's Notice of Appearance for Gary D. Reeves. (SC)21-30222




10/21/2021Notice/IncomingFiled Appellant's Proof of Service for Notice of Appearance. (SC)21-30418




10/22/2021Notice/IncomingFiled Certificate of Service for Appellant's Opening Brief.21-30529




10/22/2021BriefFiled Appellant's Opening Brief. (SC)21-30553




10/22/2021AppendixFiled Appendix to Opening Brief Appellant's Appendix Volume I. (SC)21-30559




10/22/2021AppendixFiled Appendix to Opening Brief Appellant's Appendix Volume II. (SC)21-30560




10/22/2021AppendixFiled Appendix to Opening Brief Appellant's Appendix Volume III. (SC)21-30563




10/22/2021AppendixFiled Appendix to Opening Brief Appellant's Appendix Volume IV. (SC)21-30564




10/22/2021Notice/IncomingFiled Appellant's Proof of Service. (SC)21-30578




11/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: December 6, 2021. (SC)21-33404




12/06/2021BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE ISSUED 12/6/21) (SC)


12/06/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-34765




12/07/2021Notice/IncomingFiled Notice of Appearance. (SC)21-34802




12/07/2021BriefFiled Respondent's Answering Brief. (SC)21-34803




01/06/2022BriefFiled Appellant's Reply Brief. (REJECTED PER NOTICE ISSUED 1/7/22) (SC)


01/07/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-00672




01/10/2022BriefFiled Appellant's Reply Brief. (SC)22-00997




01/11/2022Case Status UpdateBriefing Completed/To Screening. (SC)


04/29/2022MotionFiled Stipulation to Dismiss Appeal Pursuant to Settlement. (SC)22-13766




05/02/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-13899





Combined Case View